DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 14, the applicant claims “The method of claim 1 wherein the radiation source includes at least one of a light emitting diode (LED), a solid-state laser, an incandescent light, or a fluorescent light, and”, however, the claim is incomplete and the applicant ends the claim with “and” and no other limitations that follow.  It is unclear to the Examiner as to whether or not the radiation source can only be the claimed “light emitting diode (LED), a solid-state laser, an incandescent light, or a fluorescent light” or if it can be something else since the applicant ended the claim with “and”.  Therefore, claim 14 is rendered vague and indefinite.  For purposes of expediting prosecution, the Examiner interprets 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 16,  the applicant claims “A diagnostic eye goggle system for diagnosing a disease, a disease state, or a disease stage of a user, the system comprising:  the goggles of claim 1” which the Examiner interprets to be an apparatus claim which is dependent upon a method claim as claimed in claim 1.  MPEP 608.01(n).II> suggests that the claim should be rewritten in independent form, the applicant should remove the reference to claim 1 and recite the subject matter of claim 1 properly in claim 16.  For purposes of examination, claim 16 has been treated on the merits as an independent claim without reference to independent claim 1 or the limitations set forth in independent claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walsh et al. (US 2017/0311796; already of record).
Regarding claim 1, Walsh discloses, a method for diagnosing a disease, a disease state, or a disease stage of a user (Figs. 1-32), said method comprising: 
providing goggles (100, 200), said goggles self-containing: 
a radiation source (585-588) to emit radiation into a user's eye (Para. 0049); 
a radiation sensor (566, 595) to detect radiation reflected from the user's eye; and 
a microcontroller (200, 500) in communication with the radiation source and the radiation sensor; 
assembling the goggles about a user's head such that the radiation source and radiation sensor are situated in front of a user's eye (Para. 0050 and 0080); 
emitting radiation into the user's eye with the radiation source (585-588); 
detecting a user's optical data (Para. 0094) with the radiation sensor, said optical data comprising at least two of the following: a) a wavefront of reflected radiation from the user's eye (Para. 0163 and 0184); b) a spectrum of reflected radiation from the user' eye (Para. 0093-0096 and 0100); and c) one or more wavelengths of reflected radiation from the user's eye (Para. 0093-0096 and 0100); 
determining a statistical match between the user's optical data and optical data from one or more historical users, wherein the statistical match is determined with a diagnostic software module executed by a processor (Para. 0093-0096, 0251-0252 and 0275); and 

Regarding claim 2, Walsh discloses, the optical data comprises all three of the following: a) a wavefront of reflected radiation from the user's eye; b) a spectrum of reflected radiation from the user' eye; and c) one or more wavelengths of reflected radiation from the user's eye (Para. 0093-0096, 0100, 0163 and 0184).
Regarding claim 3, Walsh discloses, the optical data further comprises an angular degree of reflected radiation (Para. 0199).
Regarding claim 4, Walsh discloses, the optical data from the one or more historical users is stored in a master database (200, 220, 230).
Regarding claim 5, Walsh discloses, the microcontroller comprises the processor and non-transient memory, wherein the master database and diagnostic software module are stored in the non-transient memory, and the determination of the statistical match is performed by the processor of the microcontroller (200, 220, 230).
Regarding claim 6, Walsh discloses, the master database is stored in non-transient memory external to the goggles (200, 220, 230).
Regarding claim 7, Walsh discloses, the master database stores optical data from a plurality of historical users, wherein at least two historical users have been diagnosed with different diseases (200, 220, 230).
Regarding claim 8, Walsh discloses, the microcontroller comprises the processor and non-transient memory, wherein the non-transient memory of the microcontroller stores optical 
Regarding claim 9, Walsh discloses, the diagnostic software module is executed by a processor external to the goggles (200, 220, 230).
Regarding claim 10, Walsh discloses, the goggles further comprise a transmitter, to wherein the method further comprises transmitting and storing the user's optical data in the master database to assist in diagnosing a disease, disease state, or disease stage of a future user (Para. 0137-0143).
Regarding claim 12, Walsh discloses, the one or more wavelengths of reflected radiation detected from the user's eye is frequency shifted from a wavelength of radiation emitted from the radiation source (Para. 0168-0169).
Regarding claim 13, Walsh discloses, locating at least one tissue, tissue structure, or blood vessel in the user's eye (Para. 0252); and targeting the emitted radiation from the radiation source to the targeted tissue, tissue structure, or blood vessel in the user's eye (Para. 0252, 0260 and 0263).
Regarding claim 14, Walsh discloses, the radiation source includes at least one of a light emitting diode (LED), a solid-state laser, an incandescent light, or a fluorescent light (585-588).
Regarding claim 15, Walsh discloses, the radiation sensor includes at least one of a charged-coupled device (CCD) sensor, a Hartmann-Shack wavefront sensor, or an array of photodiodes (566, 595).
Regarding claim 16, Walsh discloses, a diagnostic eye goggle system for diagnosing a disease, disease state, or disease stage of a user (Figs. 1-32), the system comprising: goggles (100, 200), wherein the goggles are configured to detect a user's optical data (Para. 0094), said 
a master database (200, 220, 230) stored on non-transient memory for storing optical data from a plurality of historical users (Para. 0093-0096, 0251-0252 and 0275); and 
a diagnostic software module (200, 500) stored on non-transient memory and executed by a processor, wherein the software module when executed by the processor determines a statistical match between the user's optical data and optical data from one or more historical users (Para. 0093-0096, 0251-0252 and 0275), wherein the diagnostic software module further diagnoses a disease, disease state, or disease stage of the user based on a diagnosed disease, disease state, or disease stage of the one or more historical users (Para. 0093-0096, 0251-0252 and 0275).
Regarding claim 17, Walsh discloses, a transmitter (235) for establishing a data-link between the microcontroller and the master database (Para. 0137-0143).
Regarding claim 18, Walsh discloses, the microcontroller comprises the processor and the non-transient memory, wherein the processor executes the diagnostic software module, and the non-transient memory stores the master database and the diagnostic software module (200, 220, 230).
Regarding claim 19, Walsh discloses, the user's optical data is transmitted to the master database, and the diagnostic software module is executed by a processor external to the goggles (Para. 0137-0143).
claim 20, Walsh discloses, the master-database is stored in non-transient memory external to the goggles, and the diagnostic software module is executed by a processor associated with the microcontroller (200, 220, 230).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2017/0311796; already of record) as applied to claim 1 above, in view Rorabaugh et al. (US 2012/0203086).
Walsh remains as applied to claim 1 above.
Walsh does not disclose the optical data further comprises the presence or concentration of one or more blood analytes present in the user's eye blood vessels, eye tissues, or eye tissue structures.
Rorabaugh teaches, from the same field of endeavor that in a method for diagnosing a disease that it would have been desirable to make the optical data further comprises the presence or concentration of one or more blood analytes present in the user's eye blood vessels, eye tissues, or eye tissue structures (Para. 0009 and 0057).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oz et al. (US 2020/0329961) and O’Leary et al. (US 2014/03580009) discloses a method for diagnosing a disease, a disease state, or a disease stage of a user that provides goggles, a radiation sensor and a microcontroller that emits radiation into a user’s eye and detects the radiation from a user’s eye to determine a user’s optical data, and to determine a match between a user’s optical data and optical data from historical users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/16/2022